Title: To George Washington from Robert Stewart, 16 January 1759
From: Stewart, Robert
To: Washington, George



Dear Sir
Fort Loudoun Janry 16th 1759

I had the extreme pleasure of receiving your very agreeable favour by Mr Boyd and beg leave to present my hearty Congratulations on your happy union with the Lady that all agree has long been the just object of your affections—may you long enjoy all the Felicity you propos’d by it, or that Matrimony can possibly afford—Be so good as to offer my Complements in the most respectful and obliging Terms to Your Lady (a new Stile

indeed) and tho’ she has rob’d me and many others of the greatest satisfaction we ever had or can enjoy in this Service yet none can be more sollicitous for her happiness.
The regret, dejection and grief your Resignation has occasion’d in the whole Corps is too melancholy a Subject to enter on at this Juncture will therefore wave it.
I am at a loss for words to express the grateful sense I have for the particular manner in which you have been Pleas’d to Interest yourself in my welfare and your constant attention to it’s promotion, I know it to be so entirely the pure dictates of sincere Friendship, that acknowledgements are not only unecessary but troublesome But how can I silence Gratitude?
The Govrs answer was candit polite and obliging tho’ I think from it we may naturally infer that long Service claims no particular exertion of his Power to reward it—you see with what freedom I write the secret Sentiments of my mind—I had concerted a Plan for resuming another way of Life had that you propos’d taken place, but it like all my other Schemes however apparently well laid is render’d abortive—I have long been the sport of an adverse Fortune and dreads I must lay my accots with living and dying so.
On the 7th Inst. my appointment to a Lieuty in the Royal-Americans was given in publick Orders at Carlyle by General Forbes and an Express sent next day with a Commission for me (but by a mistake of Major Halkets’ Blains was Inclos’d to me) with Orders to Join the Division of the first Battalion with which we did Duty last Campaign, as soon as my Affairs will permit me—I need not inform you how disagreeable that Corps is to me, and that all my often well grounded hopes of Military Preferment is too likely to terminate in a pittance barely sufficient to keep Soul and Body together—It sometimes happens that when Provincial Officers gets inferior Commissions in the Service, that they are suffer’d to retain their Commands in the Provincial Pay, of this, I know two Instances vizt Colo. Glazier of the N. York Regiment and Colo. Parker of the N. Jersey Regiment both Lieuts. in the R. Americans; and as I will if Colo. Stephen should not get our Regt be a Field Officer in course, the Governor’s Interest and yours would probably procure me an Indulgence of this kind, which would make me excessively happy, as I should thereby be not only freed from

doing Sub[altern]s Duty render’d doubly disagreeable by being under the Orders of many I have long Commanded which would be gratting to the last degree, But in time enable me with the Price of my Lieutenancy and a small assistance from my Friends to Purchass a Compy the Summit of my present ambition—But if this or what I sollicited you for cannot possibly be obtain’d, what will you advise me to do? to enter at my time of Life, youngest Lieut. in His Majesty’s Service and spin out the remainder of an unfortunate Life in Want and Toils or search for an obscure livelyhood in some private Bussiness—I have not nor wou’d not mention this to any other upon Earth.
Six days ago General Forbes left Lancaster on his way to Philadephia where General Amherst waits his arrival it’s said to concert the Plan of operations for next Campaign—when the several Detachments of Highlanders, R. americans and Pensylvanians that are March’d for Pittsbg arrives there it’s Garrison will consist of near 800 Effectives—There’s nothing new here—We have lost 8 Men by Desertion—Jenkins goes down with a Letter from the Genl to the Govr I by him send his Honr a Return of the Regt in which there’s little alteration from the last I sent you—I long to hear from you and ever am with the highest Esteem and most entire regard My Dear Colo. Your most Affectionate & Most Obliged hble Servt

Robert Stewart


P.S. I leave it to you to mention my having got a Commission in the American Regt to the Govr.

